NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA CRUZ-PINEDA; JHONATAN                     No.    16-72375
MARTIN RODRIGUEZ-CRUZ,
                                                Agency Nos.       A202-027-802
                Petitioners,                                      A202-027-803

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 17, 2019**
                              Pasadena, California

Before: NGUYEN and OWENS, Circuit Judges, and VITALIANO,*** District
Judge.

      Maria Cruz-Pineda and her minor son—whose claim is derivative of his

mother’s—are natives and citizens of El Salvador. They seek review of the Board


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Eric N. Vitaliano, United States District Judge for the
Eastern District of New York, sitting by designation.
of Immigration Appeals’ (BIA) final removal order, dismissing their appeal from

the Immigration Judge’s (IJ) decision denying them asylum and withholding of

removal. Cruz did not appeal the IJ’s denial of protection under the Convention

Against Torture to the BIA; therefore, to the extent Cruz raises it now, this court

does not have jurisdiction to review the IJ’s denial of relief on this basis. See 8

U.S.C. § 1252(d)(1) (this court may review final orders of removal “only if” the

alien has exhausted “all administrative remedies”). As the parties are familiar with

the facts, we do not recount them here. We deny the petition.

      The BIA properly affirmed the IJ’s denial of relief on adverse credibility

grounds. See Joseph v. Holder, 600 F.3d 1235, 1240 (9th Cir. 2010) (stating the

standard of review). The BIA and IJ cited “specific and cogent reasons” for

finding Cruz not credible. Manes v. Sessions, 875 F.3d 1261, 1263 (9th Cir. 2017)

(per curiam). For example, the BIA and IJ identified “significant inconsistencies

in [Cruz’s] testimony related to the alleged threats made by gang members,”

including which gang targeted her family and what they demanded. Substantial

evidence supports the grounds relied on by the BIA to affirm the IJ’s adverse

credibility determination.

      PETITION FOR REVIEW DENIED.




                                           2